ORDER

PER CURIAM.
AND NOW, this 30th day of April, 2008, the order of the Commonwealth Court is AFFIRMED.1

. This Court offers no comment concerning the Commonwealth Court's determination that all challenges to sentencing aggregation proceed in mandamus as opposed to habeas corpus, see Forbes v. PBPP, 931 A.2d 88, 91 (Pa.Cmwllh.2007), since such question has not been pursued by either party in the present appeal. This disposition is limited to the availability of the extraordinary remedy of mandamus, implicated by a clear right to relief in the form of the performance of ministerial duties required of the government, and only in the absence of any other adequate and appropriate remedies. See Seeton v. Pa. Game Comm'n, 594 Pa. 563, 937 A.2d 1028, 1033 (2007).